STATE OF MICHIGAN

                            COURT OF APPEALS



                                                                     UNPUBLISHED
In re A. HALEY-WHICKUM, Minor.                                       August 16, 2018

                                                                     No. 341865
                                                                     Kent Circuit Court
                                                                     Family Division
                                                                     LC No. 15-053932-NA


Before: MURPHY, P.J., and GLEICHER and LETICA, JJ.

PER CURIAM.

        Respondent-father appeals as of right the trial court’s order terminating his parental rights
to the minor child, AHW, under MCL 712A.19b(3)(c)(i) (conditions at adjudication continue to
exist) and (g) (failure to provide proper care and custody).1 We affirm.

        The Department of Health and Human Resources (DHHS) removed AHW from
respondent-mother’s2 care in December 2015 because she was hospitalized and unable to care
for him. At the time of the adjudication, respondent-father was incarcerated for violating the
terms of his parole. Respondent-father completed homework assignments and participated in
substance-abuse and parenting classes while he was in prison. He was released in April 2017.
After respondent-father’s release, his participation in services was sporadic and he was rearrested
for parole violations several times. The trial court ultimately determined that respondent-father
failed to show a benefit from services and terminated his parental rights. This appeal followed.

       Respondent-father’s only argument on appeal is that the trial court clearly erred in
determining that termination was in AHW’s best interests. We disagree.

       “[W]hether termination of parental rights is in the best interests of the child must be
proved by a preponderance of the evidence.” In re Moss, 301 Mich. App. 76, 90; 836 NW2d 182


1
  The statutory ground for termination set forth in MCL 712A.19b(3)(g) was substantively
amended by 2018 PA 58, effective June 12, 2018. The order terminating respondent-father’s
parental rights was entered pursuant to the former version of MCL 712A.19b(3)(g), as amended
by 2012 PA 386.
2
  Respondent-mother’s parental rights to AHW were also terminated, but she has not appealed
the termination order.


                                                -1-
(2013). This Court reviews the trial court’s determination regarding the child’s best interests for
clear error. In re Olive/Metts Minors, 297 Mich. App. 35, 40; 823 NW2d 144 (2012). “A finding
of fact is clearly erroneous if the reviewing court has a definite and firm conviction that a
mistake has been committed, giving due regard to the trial court’s special opportunity to observe
the witnesses.” In re BZ, 264 Mich. App. 286, 296-297; 690 NW2d 505 (2004). This Court is
“obliged to defer to a trial court’s factual findings at termination proceedings if those findings do
not constitute clear error.” In re Rood, 483 Mich. 73, 90; 763 NW2d 587 (2009) (opinion by
CORRIGAN, J.).

         “Once a statutory ground for termination has been proven, the trial court must find that
termination is in the child’s best interests before it can terminate parental rights.” In re
Olive/Metts Minors, 297 Mich. App. at 40. When the trial court considers a child’s best interests,
the focus must be on the child and not the parent. In re Moss, 301 Mich. App. at 87. “The trial
court should weigh all the evidence available to determine the child’s best interests.” In re
White, 303 Mich. App. 701, 713; 846 NW2d 61 (2014). “In deciding whether termination is in the
child’s best interests, the court may consider the child’s bond to the parent, the parent’s parenting
ability, the child’s need for permanency, stability, and finality, and the advantages of a foster
home over the parent’s home.” In re Olive/Metts Minors, 297 Mich. App. at 41-42 (citations
omitted). A trial court can also consider the length of time the child was in foster care or relative
placement, as well as whether it is likely that “the child could be returned to [the respondent’s]
home within the foreseeable future, if at all.” See In re Frey, 297 Mich. App. 242, 248-249; 824
NW2d 569 (2012).

        In this case, the trial court considered several factors in determining whether termination
of respondent-father’s parental rights was in AHW’s best interests. The trial court considered
respondent-father’s history and unfavorable psychological evaluation. In addition, the trial court
recognized that AHW was two years old and had been in foster care for almost his entire life.
The trial court did not believe that respondent-father was bonded with AHW because their
interactions had been limited on account of respondent-father’s incarceration and frequent
cancellations of scheduled parenting time visits when he was not incarcerated. The trial court
also examined respondent-father’s compliance with the case service plan and opined that
respondent-father did not show a benefit from services. The trial court acknowledged that
AHW’s current home was not preadoptive; however, his respite family and respondent-father’s
sister had previously expressed interest in adopting AHW. Finally, the trial court considered
AHW’s need for permanence. The trial court explained that respondent-father would be living in
transitional housing until February 2018, after which he would still need to find housing and
establish a bond with AHW. It would be at least 9 to 12 months before the caseworker felt
comfortable reunifying AHW with respondent-father. The trial court concluded that requiring
AHW to wait for another year was unreasonable given the fact that the child already spent two
years in foster care.

        Based on the foregoing, the trial court’s ruling was not clearly erroneous because
respondent-father failed to make significant progress in his case service plan in the two years that
this case was open. At the time of the termination hearing, he had failed to establish sobriety, he
did not have appropriate housing, he had not established a bond with AHW, his participation in
services was sporadic, and he continued to struggle with legal problems because he was unable
to comply with his parole requirements. Thus, the trial court did not clearly err in determining

                                                -2-
that termination of respondent-father’s parental rights was in AHW’s best interests. See In re
Moss, 301 Mich. App. at 90.

       Affirmed.



                                                         /s/ William B. Murphy
                                                         /s/ Elizabeth L. Gleicher
                                                         /s/ Anica Letica




                                             -3-